         Case 1:20-cv-02912-SLC Document 38 Filed 03/10/21 Page 1 of 1




                                                                          The requested extension of time
                                                                          until March 24, 2021 to submit
                                                                          the settlement fairness materials
                                                                          is GRANTED.

                                                                          The Clerk of Court is directed to
                                                                          close ECF No. 37.
                                                     March 9, 2021
                                                                          SO ORDERED           3/10/2021
Via ECF Only
The Honorable Sarah L. Cave
United States Magistrate Judge for the
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Baez v. Cayuga Home for Children, Case No. 1:20-cv-02912-SLC

Dear Judge Cave:

        We represent the twelve Plaintiffs in the above-referenced wage and hour matter. We
submit this letter, jointly with Defendant, to request a two-week extension of time to submit the
parties’ settlement materials for the Court’s review, through and including March 24, 2021. The
parties are finalizing their settlement agreement and expect to release the same for signature this
week. Plaintiffs are also preparing their letter motion for approval of the agreement, pursuant to
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), which the parties will jointly
submit along with all supporting materials included in the Court ordered dated February 24, 2021
(ECF # 36). This is the first request to extend the deadline for submission and no other dates or
deadlines will be impacted by this request.

       We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,



                                                     Michael R. Minkoff, Esq.
                                                         For the Firm

Copies to:     Counsel for Defendant (via ECF)
